NOTE: This order is nonprecedential.


  Wniteb ~tate5 (!Court of ~peaI5
      for tbe jfeberaI (!Circuit

          U.S. RUBBER RECYCLING, INC.,
                 Plaintiff-Appellant,
                            v.
           ECORE INTERNATIONAL, INC.,
                Defendant-Appellee,


   Appeal from the United States District Court for the
Central District of California in case no. 09-CV-9516,
Judge S. James Otero.


                        2012-1166



                      ON MOTION


                       ORDER
    Upon consideration of U.S. Rubber Recycling, Inc.'s
unopposed motion to withdraw its argument made on
pages 3, 11-12, and 18-20 of its reply brief regarding
Ecore International, Inc.'s alleged non-disclosure of Pri-
mary Acoustics's cross-claims for invalidation of the '723
patent,
US RUBBER RECYCLING v. ECORE INTL                                2

      It Is Ordered That:
      (1) The motion is granted.
     (2) A copy of this order will be transmitted to the mer-
its panel assigned to hear this case.
                                    FOR THE COURT


      JAN 08 2013                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Thomas A. Vogele, Esq.
    Robert C. Nissen, Esq.
s25
                                                       PILeD
                                              us.THE FEDE!:' ~APPEALS FOR
                                               •
                                                  COURT OF
                                                               ~ ("~r,UlT

                                                    JAN U8 2U13
                                                       JAN HORBALY
                                                          CLERK